Citation Nr: 0842955	
Decision Date: 12/12/08    Archive Date: 12/17/08

DOCKET NO.  00-20 282	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The veteran had active military service from September to 
November 1967.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Roanoke, 
Virginia.  A September 1999 rating decision determined that 
new and material evidence had not been received to reopen 
claims for service connection for kidney and low back 
disorders.  The veteran testified before a Veterans Law Judge 
at a hearing held at the RO in September 2001.  In a January 
2002 decision, the Board reopened the claims for service 
connection for kidney and back disorders, and remanded those 
claims for further development.  In a June 2004 decision, the 
Board denied entitlement to service connection for a kidney 
disorder and denied entitlement to service connection for a 
back disorder.

The veteran appealed the June 2004 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In a September 2004 Order, the Court granted a Joint Motion 
for Remand filed by the parties and vacated the Board's June 
2004 decision.  The case was thereafter returned to the 
Board.  Additional evidence was received following return of 
the case, for which a waiver of initial RO consideration of 
the evidence was provided.

In June 2005, the Board remanded the issues of entitlement to 
service connection for a kidney disorder and a back disorder 
to the RO for further development.  The file returned to the 
Board, and in an April 2006 decision, the Board again denied 
entitlement to service connection for a kidney disorder and 
denied entitlement to service connection for a back disorder.

The veteran appealed the April 2006 Board decision to the 
Court.  In an August 2007 Order, the Court granted a Joint 
Motion for Remand filed by the parties and partially vacated 
the Board's April 2006 decision.  The case was thereafter 
returned to the Board.

By letter dated in September 2007, the veteran was notified 
that the Veterans Law Judge who conducted a hearing in the 
case was not longer employed at the Board and that he was 
entitled to an additional hearing before a Veterans Law Judge 
who would render a decision in his case.  He was informed 
that if he did not respond within 30 days, the Board would 
assume she do not want an additional hearing and would 
proceed accordingly.  The appellant did not respond to that 
correspondence.  The Board remanded the claims for additional 
development in May 2008, and the claims now return to the 
Board for adjudication.


FINDINGS OF FACT

1.  The record contains clear and unmistakable evidence that 
a kidney disorder preexisted the veteran's military service 
and was not aggravated during service.

2.  The record contains clear and unmistakable evidence that 
a back disorder preexisted the veteran's military service and 
was not aggravated during service.


CONCLUSIONS OF LAW

1.  Any kidney disorder was not incurred in or aggravated by 
the veteran's active service. 38 U.S.C.A. §§ 1110, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306 (2008).

2.  The veteran's back disorder was not incurred in or 
aggravated by his military service. 38 U.S.C.A. §§ 1110, 
1153, 5107 (West 2002); 38 C.F.R. §§ 3.102,  3.303, 3.304,  
3.306 (2008).


	(CONTINUED ON NEXT PAGE)



REASONS AND BASES FOR FINDINGS AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
This notice must be provided prior to an initial unfavorable 
decision on a claim by the RO.  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the duty to notify was not satisfied prior to the 
initial unfavorable decision on the claim by the RO.  Under 
such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as an SOC or SSOC, is sufficient to cure a 
timing defect).  

In this case, the VCAA duty to notify was satisfied 
subsequent to the initial RO decision by way of letters sent 
to the appellant in March 2004 and May 2006  that fully 
addressed the aforementioned notice elements.  The letters 
informed the appellant of what evidence was required to 
substantiate the claims and of the appellant's and VA's 
respective duties for obtaining evidence.  Although the 
notice letter was not sent before the initial RO decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim and given ample time to 
respond, but the RO also readjudicated the case by way of a 
supplemental statement of the case issued in July 2008 after 
the notice was provided.

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  An additional notice as 
to these matters was provided in the supplemental statement 
of the case issued in May 2006.  All identified and 
authorized records relevant to the matter have been requested 
or obtained.

Further attempts to obtain additional evidence would be 
futile.  The Board finds the available medical evidence is 
sufficient for an adequate determination.  There has been 
substantial compliance with all pertinent VA law and 
regulations and to move forward with the claims would not 
cause any prejudice to the appellant.

Law and Regulations

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in line 
of duty or for aggravation of preexisting injury suffered or 
disease contracted in line of duty.  38 U.S.C.A. § 1110, 1131 
(West 2002); 38 C.F.R. § 3.303 (2008).

VA regulations provide that where a veteran served 90 days or 
more of continuous, active military service during a period 
of war or after January 1, 1947, and certain chronic 
diseases, including arthritis and calculi of the kidney, 
become manifest to a degree of 10 percent within one year 
from date of termination of service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 
38 C.F.R. §§ 3.307, 3.309 (2008).  

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has also held that when a claimed disorder 
is not included as a presumptive disorder direct service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact "incurred" 
during the service.  See Combee v. Brown, 34 F.3d 1039 (Fed. 
Cir. 1994).

In addition, service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes the disease 
was incurred in service.  38 C.F.R. § 3.303(d).  For the 
showing of chronic disease in service, there are required a 
combination of manifestations sufficient to identify a 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or when the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection on the 
merits, there must be medical evidence of (1) a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).  
The Federal Circuit has held that a veteran seeking 
disability benefits must establish the existence of a 
disability and a connection between service and the 
disability.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).

The Court has held that where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993); see also Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  The Federal Circuit has also recognized the 
Board's "authority to discount the weight and probity of 
evidence in light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).  VA is free to favor 
one medical opinion over another provided it offers an 
adequate basis for doing so.  See Owens v. Brown, 7 Vet. App. 
429 (1995).

A veteran is considered to be in sound health when examined, 
accepted, and enrolled for service - except as to defects, 
infirmities, or disorders noted at the time of his entrance 
into service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior to service, and was not aggravated by such 
service.  See 38 U.S.C.A. §§ 1111, 1132.  

In a precedent opinion, VAOPGCPREC 3-2003 (July 16, 2003), 
VA's General Counsel discussed the requirements for rebutting 
the presumption of sound condition when entering the military 
under 38 U.S.C. § 1111 and 38 C.F.R. § 3.304.  The General 
Counsel held that, to rebut the presumption of sound 
condition under 38 U.S.C. § 1111, VA must show by clear and 
unmistakable evidence both that the disease or injury existed 
prior to service and that the disease or injury was not 
aggravated by service.  The veteran claimant is not required 
to show that the disease or injury increased in severity 
during service before VA's duty under the second prong of 
this rebuttal standard attaches.  The provisions of 38 C.F.R. 
§ 3.304(b) are inconsistent with 38 U.S.C. § 1111 insofar as 
section 3.304(b) states that the presumption of sound 
condition may be rebutted solely by clear and unmistakable 
evidence that a disease or injury existed prior to service.  
Section 3.304(b) is therefore invalid and should not be 
followed.  

VA's General Counsel went on to hold that the provisions of 
38 C.F.R. § 3.306(b), providing that aggravation may not be 
conceded unless the preexisting condition increased in 
severity during service, are not inconsistent with 38 U.S.C. 
§ 1111.  Section 3.306(b) properly implements 38 U.S.C. § 
1153, which provides that a preexisting injury or disease 
will be presumed to have been aggravated in service in cases 
where there was an increase in disability during service.  
The requirement of an increase in disability in 38 C.F.R. § 
3.306(b) applies only to determinations concerning the 
presumption of aggravation under 38 U.S.C. § 1153 and does 
not apply to determinations concerning the presumption of 
sound condition under 38 U.S.C. § 1111.  38 U.S.C. § 1111 
requires VA to bear the burden of showing the absence of 
aggravation.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2007).

Factual Background

On the May 1967 Report of Medical History, prepared in 
connection with the May 1967 pre-induction Report of Medical 
Examination, the veteran indicated that he had recurrent back 
pain.  He denied frequent or painful urination and blood in 
the urine.  No pertinent abnormalities were noted by the 
examiner.  Treatment notations of late September and early 
October 1967 service medical records (SMRs) reflect 
complaints of back pain.  X-ray examination of the 
lumbosacral spine revealed an apparent mild scoliotic 
deformity.  There was flattening of the normal lordotic 
curvature.  The lumbar intervertebral disc spaces were 
relatively well-maintained and no bone destruction was noted.

The veteran was evaluated at a neurology clinic on October 
17, 1967.  According to history, he had experienced back pain 
for the past 3 years.  The back pain was a generalized 
aching, aggravated by movement.  The veteran suffered a back 
injury involving fracture of three vertebrae six months 
before.  The veteran now had a constant pain in his hip and 
pain from the posterior thigh to the left heel.  The examiner 
remarked that a good history of radiating pain could not be 
elicited.  After describing the examination, the physician 
gave an impression of lumbosacral area strain; unable to 
diagnose sciatica.

The veteran was hospitalized at a service department medical 
facility during early November 1967.  It was indicated that 
he was treated at a urology clinic in mid-October 1967 with a 
history of having passed blood in the urine.  This was 
terminal hematuria, which cleared spontaneously.  For about 
one month, there had been nocturia about two times per night 
and burning following urination.  He also complained of one 
episode of enuresis.  He denied previous episodes of urinary 
tract disease.

Physical examination was essentially normal.  A urinalysis 
disclosed trace albumin and 50+ white blood cells per high 
power field.  An intravenous pyelogram (IVP) provided 
evidence of bilateral chronic pyelonephritis.  A cystogram 
showed a bladder of large capacity with no obstruction on 
voiding on the cystourethrogram and no residual on the post-
voiding film.  X-rays demonstrated bilateral chronic 
pyelonephritic changes.  Cystoscopy demonstrated generalized 
chronic inflammation in the bladder with trabeculation.  
During hospitalization, the veteran was seen by the 
orthopedic clinic because of a two-year history of low back 
pain aggravated by movement.  X-rays and evaluation 
demonstrated no evidence of pathology.

A service department medical board convened in November 1967.  
The diagnoses were bilateral chronic pyelonephritis; chronic 
cystitis; and low back pain, etiology undetermined.  It was 
determined that all conditions existed prior to service and 
were not aggravated by active duty.  The medical board 
recommended the veteran's separation from service because of 
kidney disease.

A VA general medical examination was performed in February 
1982.  The veteran gave a history of having developed a 
backache about two months after entering military service 
while shoveling sand and dirt.  There had been blood in the 
urine.  He reported that he continued to have a backache.  
Physical examination showed normal genitourinary and 
musculoskeletal systems.  The diagnoses included possible 
polycystic kidney disease and possible chronic 
pyelonephritis.  No diagnosis was rendered regarding a back 
disorder.

On VA urologic examination in March 1982, the veteran 
reported frequency, urgency and burning with urination.  
Physical examination was grossly normal.  An IVP and 
cystoscopy were performed and a urine culture was obtained.  
No genitourinary findings were noted.

Reports were received from Nyack Hospital in April 1983.  
They contain information regarding the veteran's pre-service 
injury, i.e., that the veteran was hospitalized in June 1967, 
3 months prior to service, after he was struck on his back by 
a forklift.  The injury had reportedly occurred at work two 
days prior to admission.  The diagnosis was fracture of the 
second and third transverse processes of the right lumbar 
vertebrae.

A VA outpatient treatment notation of January 1992 indicates 
that the veteran was to be sent to a pain clinic for low back 
pain.  It was reported that he had been in a motor vehicle 
accident on the day of the outpatient appointment.  He had 
hit the top of his head on the back of the seat.  He had 
complaints of neck and shoulder pain. The diagnosis was neck 
strain.

Received in October 1992 were lay statements from associates, 
family members and former fellow servicemen.  These 
statements generally indicated that the veteran had been in 
sound health prior to service, he often went on sick call 
during basic training, and he returned from service 
experiencing kidney and back problems.

Private medical records received in October 1992 show that 
the veteran was admitted to the Humana Hospital in July 1984 
for complaints of back pain which began in March 1984 
following a mining incident.  It was recorded that the 
veteran was pulling on a pipe and fell backwards into a 
battery light and has since had progressively worse pain.  A 
lumbar myelogram and lumbar CT of the spine showed posterior 
central herniation of intervertebral discs at L-4/5 and L-
5/S-1, spinal stenosis L3/4, and degenerative disc disease L-
5/S-1.

In a March 1994 statement, the veteran described various 
perceived harassments he endured during basic training.  He 
referred to a detail that involved his shoveling wet, heavy 
sand.  During the shoveling detail, he stopped to urinate and 
saw blood in the urine.  He was thereafter assigned to light 
duty and discharged from service because of a kidney 
disorder.  He remarked that he continued to urinate often and 
that he had burning with urination.

At a June 1997 RO hearing, the veteran denied pre-service 
episodes of blood in the urine.  He again referred to the 
incident of shoveling sand during basic training, and 
emphasized that he first passed blood in the urine after 
performing that work detail.  He pointed out that he 
continued to have burning with urination following service.  
Further, he stated that he had injured his low back about two 
or three months before service; that he began to have back 
pain immediately after starting basic training; that he felt 
back pain while shoveling sand; and that he continued to have 
low back pain during post-service years.  He maintained that, 
if either a kidney disorder or a back disorder preexisted 
service, such disorder was aggravated by the rigors of basic 
training.

A hearing was held in October 1998, in Washington, D.C., at 
the Board of Veterans' Appeals.  The veteran reiterated 
previously referenced statements and testimony regarding the 
development of his kidney disorder and his back disorder.  He 
denied pre-service kidney problems, and noted that he first 
experienced blood in the urine after shoveling wet, heavy 
sand during basic training.  He acknowledged a pre-service 
fracture of certain vertebrae of the spine, but claimed that 
his back condition was aggravated by the rigors of basic 
training.  He pointed out that his pre-service back condition 
was aggravated by a series of activities performed during 
basic training, rather than by a specific back injury.

In July 1999, Dr. J.K.S. prepared a statement in response to 
the veteran's request to review his records and discuss the 
effect of 3 months boot camp on the veteran's overall back 
condition.  Dr. S. did not indicate that he read any of the 
veteran's prior medical records, and his recounting of the 
veteran's medical history appears to be based solely on the 
veteran's own statements.  According to Dr. S.: the veteran 
"apparently had fractured the transverse processes of a 
couple of vertebrae three months prior to joining the army.  
He had recovered sufficiently in the three months following 
the fractures to pass an Army physical.  He had written on 
the physical that he did have a prior back problem.  
Apparently, while in boot camp, he had been given an 
assignment to shovel sand from one area to another.  In the 
process of shoveling this sand, he was mistreated by a drill 
instructor and his back pain was greatly exacerbated.  It 
worsened to the point that it contributed to his current 
disability.  Also, while in the military, it was discovered 
that he had hematuria.  [The veteran] had stated that he had 
blood in the urine for the first time ever.  Subsequent 
urologic evaluation, as noted in the review, suggested a 
chronic pyelonephritis and cystitis."

Based on the above, Dr. S. concluded: "I would not doubt that 
the shoveling incident exacerbated his back pain given that 
the veteran had prior evidence of a back injury only three 
months before.  However, whether this contributes long term 
to his degree of disability, I cannot ascertain."  Dr. S's 
statement was the basis of the Board's January 2002 decision 
granting the veteran's petition to reopen his claims.

At a September 2001 travel Board hearing, the veteran related 
that he had injured his low back in a forklift accident prior 
to service.  He stated that he entered military service about 
two to three months after the low back injury.  He indicated 
that his back trouble became worse because of the physical 
demands of basic training.  He stated that during basic 
training, he was assigned to a detail shoveling large amounts 
of sand with a heavy coal shovel.  He noted that he passed 
blood in his urine after about one hour on the shoveling 
detail.  He remarked that he was found unfit for further 
military duty after the episode of blood in the urine, and 
was placed on limited duty until his discharge from the 
service.  He stated that he worked for about eight years in a 
coal mine after service, but pointed out that he performed 
electrical jobs that did not require heavy lifting.  He 
related that he now experiences episodes of temporary 
paralysis of the feet and toes because of pressure on the 
discs, and sometimes passed blood in the urine.

The RO, thereafter, obtained numerous private and VA 
treatment records, mostly relating to the veteran's back.  
The records relating to the veteran's back, including those 
of Dr. S., refer only to the veteran's current back 
disability and do not contain information or opinions 
regarding the relationship of his back disorder to his 
military service, or the extent to which his back disorder 
was aggravated by military service.  There is also a 
September 1987 Hospital Discharge summary describing the 
veteran's admission for possible kidney stone and urinary 
tract infection.  The only abnormality shown by the 
urinalysis was a ph of 8, 3-4 red cells, and occasional 
bacteria.  During his stay, the veteran rapidly felt better, 
consistent with acute passage of a stone, and was discharged 
shortly thereafter.

At the April 2003 VA examination conducted in accordance with 
the Board's January 2002 remand order, the examiner noted 
that he had reviewed the claims file, as he had done many 
times in the past.

The examiner noted lethargy, weakness, and urination 5 times 
per day and once at night, hesitancy, normal stream, and 
dysuria.  There was no previous surgery of the urinary tract 
and the veteran noted frequent urinary tract infections.

A physical examination revealed staggering gait and the 
appearance of severe pain.  The veteran was in a wheelchair, 
which he indicated was needed for trips to the VA, but not at 
home.

Urine analysis of December 2002 and April 2003 were normal.  
X-rays of the lumbosacral spine showed marked degenerative 
disc disease (DDD) at L5-S1, and minor DDD elsewhere.

The diagnosis was of chronic polynephritis, with no disease 
at this time.  The physical examination of the kidney was 
normal, except for subjective slight tenderness over each 
kidney area.  The diagnosis regarding the back was of DDD as 
stated above.

The VA examiner also reviewed and quoted from the January 
2003 report from Comprehensive Pain Management Centers, which 
noted the pre-service back injury, the terminal hematuria 
that cured spontaneously, and the veteran's work for a coal 
mining company, including a March 1984 back injury.  The VA 
examiner also reviewed the veteran's treatment and November 
1967 medical board examination.

The diagnosis after examination was of chronic urinary tract 
infection with no evidence of any urinary tract infection at 
this time.  The examiner also wrote: "There is no evidence of 
any kidney problem at this time."

The VA examiner indicated that he had spent over 2 hours 
reviewing the claims folder and dictating his report, that he 
tried not to use any speculation, and that he had also 
reviewed the entire Board remand, as requested.  As to 
whether the veteran currently has a kidney disorder, the 
examiner wrote: "He does not currently have a kidney 
disorder.  He has chronic urinary tract infections; however, 
his urine analysis is now normal and he does not have a 
urinary tract infection at this time."

As to whether a kidney disorder pre-existed the veteran's 
entrance into military service, the examiner wrote: "It is 
more likely than not that his kidney disorder pre-existed his 
entry into Active Duty Military Service due to his back 
injury.  Also, the kidney disorder more likely than not was 
not made worse by any action during his brief stay in the 
military.  This decision also agrees with the decision made 
at the time in 1967 when his Medical Board met and it was 
their determination that these problems also existed prior to 
service, and I agree with that decision."  The examiner added 
that it was more likely than not that there was no increase 
in the severity of the veteran's kidney disorder during 
active duty.  In response to the question whether, if it were 
determined that a kidney disorder was first manifested during 
service, such kidney disorder was attributable to military 
service, the VA examiner replied that he had determined the 
kidney disorder existed prior to service, and was not 
aggravated by it.

As to the back disorder, the examiner stated: "It is more 
likely than not that there was not an increase in severity of 
his back disorder while he was in the service.  This is also 
confirmed by his own Medical Board that took place in 1967 
after his very short time in the service.  Medical Board also 
agreed that it existed prior to service and there was not any 
evidence that it was aggravated by his active duty."

Received in March 2005 were further lay statements from 
associates, family members and former fellow servicemen.  
These statements include a statement from the veteran's 
spouse reporting that the veteran injured his back prior to 
service.  She stated that the veteran's back condition 
worsened during his period of service and progressively more 
so following service.  The other statements generally 
indicated that the veteran had been in sound health prior to 
service and he returned from service experiencing kidney and 
back problems.

In a letter dated in March 2005, Dr. P.M.C. reported that the 
veteran has chronic low back pain due to degenerative disc 
disease that also resulted in pain radiating to the groin, 
thigh, and legs.  In May 2005 the veteran underwent a 
cystoscopy, which was essentially normal, except for some 
findings consistent with chronic cystitis of undetermined 
etiology.

On VA examination in September 2005, the veteran reported 
that he had no trouble with his kidneys prior to service and 
that in service he was continuously on sick call for 
complaints referable to his back.  He reported that three 
months prior to service he had injured his back while driving 
a forklift that was struck by another forklift.  He said that 
as a result of this accident he sustained a fracture of three 
vertebrae in his back.  He said that when he went into the 
service he had to do pushups, situps, and run five to six 
miles at a time and that this "aggravated my back so much 
that I had a medical discharge."  The examiner noted that it 
was interesting that after the veteran got out of service he 
was immediately able to work as a coal miner and after that 
drove an asphalt truck and then returned to work in the coal 
mines for two to three years.  The examiner asked the veteran 
how he could be working at such heavy labor-type jobs and he 
said "I had to do something to make a living."  He further 
stated that he had an on-the-job injury in 1980 or 1981 
pulling on a bar.  The bar flipped and the battery "went up 
my back, injuring my back."  With respect to his kidneys, 
the veteran said that he now has burning in his groins all 
the time.  He said that he had "no kidney trouble prior to 
service but all of the time after he got out of service he 
continued to have kidney trouble."  The examiner noted that 
the veteran reported frequency of urination six to eight 
times and at night two times.  The veteran was noted to have 
recurrent urinary tract infections, no kidney or bladder 
stones, and acute nephritis "off and on."  The veteran 
described aching back pain radiating down the back of both 
legs to his toes.  The examiner noted that he has had no 
surgery to his back.  Following an extensive physical 
examination of the veteran, the examiner concluded that the 
veteran more likely than not had no permanent back disability 
caused by any activity in service.  He stated that in view of 
the veteran's severe back problems prior to service, it is 
more likely than not that all of his problems that now exist 
existed prior to service and where not aggravated by anything 
that he was required to do while on active duty.  He added 
that it is more likely than not that the veteran did not have 
any permanent aggravation of his back condition in service 
and was quickly boarded out of service to prevent any 
aggravation from happening.  He said as far as any problems 
that he had on active duty, it would be pure speculation on 
his part to say that it was due to natural progression but 
more likely than not was due to his previous back problems.  
He stated that the veteran's current back problems are not 
etiologically related to the veteran's period of military 
service.  The examiner further stated that his conclusions 
were developed in discussions with the veteran, examination 
of the veteran, review of his x-rays prior to service, and 
the problems he expressed while on active duty for a very 
short period of time.  With respect to the veteran's kidneys 
the examiner stated that the veteran had no kidney trouble 
prior to service but that it was evident that the veteran did 
have some kidney problems in service with the diagnosis of 
pyelonephritis.  He added that after the veteran got out of 
service he said that he had trouble all the time and is still 
having traces of blood in his urine.  The examiner noted that 
recent examinations indicated that his present urinary 
condition is probably a cystitis-type problem.  He concluded 
that the veteran had no kidney trouble prior to service and 
that his kidney trouble started in service even though he was 
on active duty for only a short time.  Bilateral chronic 
pyelonephritis and chronic cystitis with trabeculation of the 
bladder and severe degenerative disc disease and degenerative 
joint disease changes of the lumbosacral spine were the 
diagnoses.

In an October 2005 addendum to the September 2005 
examination, the veteran's examiner noted that his opinion on 
that examination did not agree with his earlier opinion 
obtained when he examined the veteran in April 2003.  He 
noted that he had been requested by the RO to resolve the 
question concerning the difference of opinions.  He noted 
that he had concluded in April 2003 was that it was more 
likely than not that the veteran's kidney disorder preexisted 
his entry into active duty and was not made worse by any 
action during his brief stay in the military.  The examiner 
stated that having reviewed his recent examination in 
September 2005 and the examination of April 2003, it is his 
conclusion that it is more likely than not that the veteran's 
kidney disorder did preexist his entry into active duty since 
it was considered in service a chronic kidney disease 
(bilateral chronic pyelonephritis) and not anything that 
could have been caused by his brief stay in the military.  
The examiner revised his conclusions of September 2005 and 
stated that the veteran had chronic pyelonephritis in service 
which more likely than not clearly and unmistakably existed 
prior to service and could not have developed nor been 
aggravated within the short period of active duty.

Pursuant to the Board's most recent remand, in July 2008, the 
veteran's claims folder was again reviewed by the VA examiner 
who had previously examined him in April 2003 and 
September 2005.  The examiner remarked that previously, the 
veteran had been evasive about his answers to the examiner's 
questions.  It was noted that it was difficult trying to get 
answers to specific questions from the veteran.  The examiner 
observed that the veteran was hit by a forklift and fractured 
three vertebra in his back before he entered active duty.  
The veteran said that he received a Workman's Compensation 
settlement.  The veteran also indicated that because of 
having to use a shovel and bend over to shovel sand off 
asphalt, he began to pass blood clots in his urine while on 
active duty.  It was also recorded that a drill instructor 
put his foot in the veteran's back.  The examiner re-reviewed 
the November 1967 Medical Board Examination report and found 
diagnoses of bilateral chronic pyelonephritic and chronic 
cystitis, which meant that the disorders existed prior to 
service.  He noted that there was no indication that the 
kidney or bladder problems were aggravated in any way by 
being on active duty for the short period of time he served.  
The examiner specifically noted that the veteran's back 
disability clearly and unmistakably existed prior to service 
without undergoing aggravation in service.  It was also 
specifically noted that the veteran's kidney disorder clearly 
and unmistakably existed prior to service without undergoing 
aggravation in service.

Analysis

Initially, the Board notes that a history or finding of a 
back and/or kidney disorder was not specifically noted upon 
the veteran's preinduction medical examination dated in May 
1967.  Since these disorders were not noted on his medical 
examination for service entrance, the Board finds, with 
respect to these disorders, that the veteran is therefore 
entitled to the presumption of soundness.  The question now 
becomes whether there is "clear and unmistakable (obvious or 
manifest) evidence" demonstrating that the veteran's back 
disorder and kidney disorder existed prior to service, thus 
overcoming the statutory presumption of soundness.  38 C.F.R. 
§ 3.304(b); see also Junstrom v. Brown, 6 Vet. App. 264, 266 
(1994).

In the present case, the veteran's back injury prior to 
service is well documented.  While not specifically noted on 
his pre-induction examination, a medical history of recurrent 
back pain was admitted to by the veteran, and found by the 
November 1967 medical board.  As to his kidney claim, the 
veteran has argued both that it developed during service and 
that any preexisting kidney disorder was aggravated by 
service.  The November 1967 medical board concluded that the 
veteran's chronic nephritis and cystitis, as well as his back 
disorder, existed prior to service and were not aggravated by 
active duty.  There are both private and VA post-service 
medical opinions as to the key question of the etiology of 
the veteran's kidney and back disorders.  Those opinions are 
the July 1999 statement of Dr. S. and the April 2003 and 
September 2005 VA medical examinations to include the October 
2005 and July 2008 addendums summarized above.

In rendering its findings regarding service-connection 
claims, the Board has the responsibility of weighing the 
evidence, including the medical evidence, for purposes of 
determining where to give credit and where to withhold the 
same.  Evans v. West, 12 Vet. App. 22, 30 (1998) (citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995)).  In so doing, 
the Board may accept one medical opinion and reject others.  
Id.  At the same time, Board cannot make its own independent 
medical determinations, and that there must be plausible 
reasons, based upon medical evidence in the record, for 
favoring one medical opinion over another.  Evans, 12 Vet. 
App. at 30; Rucker v. Brown, 10 Vet. App. 67, 74 (1997) 
(citing Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991)).

As to medical evidence, a diagnosis or opinion by a health 
care professional is not conclusive and is not entitled to 
absolute deference.  Thus, the Court has provided guidance 
for weighing medical evidence.  For instance, the Court has 
held that a post-service reference to injuries sustained in 
service, without a review of service medical records, is not 
competent medical evidence.  See Grover v. West, 12 Vet. App. 
109, 112 (1999).  Further, a bare conclusion, even one 
reached by a health care professional, is not probative 
without a factual predicate in the record.  See Miller v. 
West, 11 Vet. App. 345, 348 (1998).  In addition, a bare 
transcription of lay history, unenhanced by additional 
comment by the transcriber, does not become competent medical 
evidence merely because the transcriber is a health care 
professional.  See LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  Also, a medical opinion is inadequate when it is 
unsupported by clinical evidence.  Black v. Brown, 5 Vet. 
App. 177, 180 (1995).  Finally in this regard, a medical 
opinion based on an inaccurate factual premise is not 
probative.  See Reonal v. Brown, 5 Vet. App. 458, 461 (1993).

Dr. S. has opined that the "shoveling incident" described by 
the veteran exacerbated his back pain.  He also implicitly 
indicated that this may have contributed to the veteran's 
chronic nephritis and cystitis.  Significantly, however, Dr. 
S. based his discussion of the veteran's medical history on 
the veteran's recitation of it, as evidenced by his repeated 
use of the word "apparently" and his failure to indicate he 
had read any of the veteran's prior medical records, 
including the SMRs describing the in-service incidents 
recounted.  Dr. S. referred to injuries sustained in service 
without reviewing the SMRs.  In addition, Dr. S. did not cite 
any clinical evidence in support of his opinion and did not 
explain the reasons and bases for his conclusion that the 
shoveling exacerbated the pre-service back pain, except for 
the single fact a back injury occurred three months before 
service.  Therefore, the Board finds Dr. S's opinion to be of 
less persuasive value.

In contrast, the veteran's VA medical examiner conducted a 
thorough examination and carefully reviewed the veteran's 
SMRs and post-service medical records multiple times, as well 
as the veteran's post- service work history, specifically 
citing some of these records in support of his conclusions.  
The examiner concluded in his July 2008 addendum that both 
the kidney and back disorders clearly and unmistakably 
preexisted the veteran's military service and that they 
clearly and unmistakably did not increase in severity during 
such service.  As to the kidney disorder, the examiner also 
indicated that his finding of a preexisting disorder 
precluded a finding that the disorder was attributable to 
service.  In both cases, the examiner, after citing the 
relevant records, noted the agreement of his conclusions with 
those of the medical board's at the time of the veteran's 
November 1967 discharge.

Furthermore the veteran's service medical records include a 
copy of an October 1967 treatment report documenting medical 
treatment complaints of blood in the veteran's urine.  The 
veteran reported at this time that he was in an accident in a 
factory just prior to entry into service and received three 
"little bone fractures" just near his kidney on the right.

After reviewing the pertinent service medical records, the 
Board believes it significant that the veteran apparently 
furnished the history of pre-service back injury during the 
course of medial treatment after entering service.  Under 
such circumstances, the history furnished by the veteran is 
deemed by the Board to be highly credible.  Moreover, such 
history provided during the course of treatment after entry 
into service is to be distinguished from history of a pre-
service disorder provided by the veteran at the time of 
entrance examination.  Regulation specifically provides that 
history of pre-service existence of conditions recorded at 
the time of entrance examination does not constitute a 
notation of such conditions.  38 C.F.R. § 3.304(b)(1).  
However, the Court has held that, as a matter of law, the 
presumption of soundness is rebutted by clear and 
unmistakable evidence consisting of a veteran's own admission 
of a pre-service history of medical problems during in-
service clinical examinations.  Doran v. Brown, 6 Vet. App. 
283, 286 (1994).

In order to rebut the presumption of soundness at service 
entry, there must be clear and unmistakable evidence showing 
that the disorder preexisted service and there must be clear 
and unmistakable evidence that the disorder was not 
aggravated by service.  The claimant is not required to show 
that the disease or injury increased in severity during 
service before VA's duty under the second prong of this 
rebuttal standard attaches.  VAOPGCPREC 3-2003 (July 16, 
2003).

Thus, in order to rebut the presumption of soundness there 
must also be clear and unmistakable evidence that the 
disorder was not aggravated during service.  Again looking to 
the service medical records, it appears that shortly after 
service entrance the veteran was evaluated and treated for a 
kidney disorder and a pre-service history of back pain.  As 
noted by his VA examiner in September 2005, the veteran was 
almost immediately separated from service in order to 
preclude aggravation of his pre-service back injury.  
Furthermore, no back complaints and/or treatment were noted 
immediately following the veteran's service and during the 
immediate post service period the veteran was not precluded 
from performing heavy labor. 

Additionally, after considering the available evidence 
pertaining to the nature and severity of the veteran's kidney 
disorder prior to service, during service, and after service, 
the veteran's VA examiner in April 2003 and in the October 
2005 and July 2008 addendums to the September 2005 VA 
examination concluded that the kidney disorder in service 
essentially underwent no worsening.  Further a genitourinary 
disorder was not found on VA examination that included both 
IVP and cystoscopy, in March 1982 some 15 years following 
service.  It is noted that temporary flare-ups during service 
of the symptoms of a disability, without overall worsening of 
the condition itself, do not constitute aggravation of the 
disability.  See Hunt v. Derwinski, 1 Vet. App. 292, 296 
(1991).  Significantly, in the July 2008 addendum to the 
September 2005 examination, the VA examiner specifically 
stated that the veteran's kidney and back disorders clearly 
and unmistakably were not aggravated during his active 
service.

The Board believes that the record reflects clear and 
unmistakable evidence that the veteran's back and kidney 
disorders were not aggravated during service.  Here there is 
nothing to show that the underlying back and kidney 
disabilities underwent any increase in severity during his 
brief period of active duty service.  The evidence of record 
includes an opinion from a medical professional which states 
that the veteran's back and kidney disorders clearly and 
unmistakably were not aggravated by his active service.  The 
preponderance of the evidence is against a finding of any 
increase in severity during service. 

While the veteran may sincerely believe that his back and 
kidney disorders are related to his active duty service, he 
is not competent to offer opinions as to medical etiology. 
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In light 
of the foregoing, the Board concludes that service connection 
for a back and/or kidney disorder is not warranted.


ORDER

Entitlement to service connection for a kidney disorder is 
denied.

Entitlement to service connection for a back disorder is 
denied.



____________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


